DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment received on 05/06/2022. Claims 45-47 have been newly added. Therefore claims 11-14, 18, 21-22 and 44-47 remain pending in this application.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-14, 18, 21-22 and 44-47 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-30 of copending Application No. 16/969,323 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Allowable Subject Matter
Claims 11-14, 18, 21-22 and 44-47 are allowed over prior art. The following is an examiner’s statement of reasons for allowance: The primary reasons for the allowance of claims 11-14, 18, 21-22 and 44-47 is the inclusion of the limitations, in all of the claims which is not found in the prior art references, of “transferring information about the environment surrounding and including each therapeutic procedural pack between the electronic communications device of each therapeutic procedural pack and a computer system including a processor which processes said information in real time; and (c) initiating an automated control response to, when processed, said information transferred from said plurality of therapeutic procedural packs,2REPLY TO OFFICE ACTIONDATED MARCH 2, 2022 Appl. No. 17/198,524wherein said electronic communications device of each therapeutic procedural pack communicates with the computer system so that information is communicated between each therapeutic procedural pack and the processor of the computer system; and wherein said processed information enables control over manufacture of therapeutic procedural packs and deployment of therapeutic procedural packs to different geographic segments; and wherein said computer system is configured to initiate said automated control response by modifying a step in a therapeutic procedural pack manufacturing process so that said therapeutic procedural packs include determined therapeutically effective items”.
The prior art teaches “Method And System For Tracking And Monitoring Vaccine And Pharmaceutical Information” (see Garver, US8,332,240 B1) and “Device And Method To Monitor, Track, Map, And Analyze Usage Of Metered-dose Inhalers In Real-time” (see Van Sickle, US 9,550,031 B2). However, the prior art (and the combination of Garver and Van Sickle in particular) fails to teach “initiating an automated control response to, when processed, said information transferred from said plurality of therapeutic procedural packs…wherein said processed information enables control over manufacture of therapeutic procedural packs and deployment of therapeutic procedural packs to different geographic segments; and wherein said computer system is configured to initiate said automated control response by modifying a step in a therapeutic procedural pack manufacturing process so that said therapeutic procedural packs include determined therapeutically effective items”.

Response to Arguments
Applicant’s arguments, see Remarks, pages 6-9, filed 05/06/2022, with respect to claims 11-14, 18, 21-22 and 44-47 have been fully considered and are persuasive. The 35 USC 103 rejection of claims 11-14, 18, 21-22 and 44 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626